DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
 Present application 17/093,400 filed 11/09/2020 is a continuation of PCT/JP2019/018404 filed 05/08/2019. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 2018-097948, filed in Japan on 05/22/2018) required by 37 C.F.R. 1.55 as electronically retrieved on 01/05/2021.
Information Disclosure Statement (IDS)
The IDS submitted on 11/09/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 C.F.R. 1.97.  Accordingly, the IDS has been considered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The TITLE has been amended as follows: 
-- SEMICONDUCTOR INTEGRATED CIRCUIT DEVICE INCLUDING CAPACITIVE ELEMENT USING VERTICAL NANOWIRE FIELD EFFECT TRANSISTORS--. 

Reasons for Allowance
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest art is listed on IDS supra and the current Notice of References Cited-892 Form. 
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein the capacitive element includes a first transistor and a second transistor, the first transistor has a first component including one vertical nanowire (VNW) FET or a plurality of VNW FETs arranged in a first direction with gates, tops, and bottoms of the VNW FETs being independently connected with each other, the second transistor has a second component including one VNW FET or a plurality of VNW FETs arranged in the first direction with gates, tops, and bottoms of the VNW FETs being independently connected with each other, the first component and the second component are placed side by side in the first direction, the first component includes a first gate interconnect connected with the gate of the VNW FET, extending from the VNW FET away from the second component in the first direction, a first top interconnect connected with the top of the VNW FET, extending from the VNW FET toward the second component in the first direction, and a first bottom interconnect connected with the bottom of the VNW FET, extending from the VNW FET toward the second component in the first direction, the second component includes a second gate interconnect connected with the gate of the VNW FET, extending from the VNW FET toward the first component in the first direction, a second top interconnect connected with the top of the VNW FET, extending from the VNW FET away from the first component in the first direction, and a second bottom interconnect connected with the bottom of the VNW FET, extending from the VNW FET away from the first component in the first direction, and the first top interconnect, the first bottom interconnect, and the second gate interconnect are connected.
Dependent claim 2 is allowed, because it depends on allowed claim 1. 
Independent claim 3 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, wherein the capacitive element includes a first transistor and a second transistor, the first transistor has a first component including one vertical nanowire (VNW) FET or a plurality of VNW FETs arranged in a first direction with gates, tops, and bottoms of the VNW FETs being independently connected with each other, the second transistor has a second component including one VNW FET or a plurality of VNW FETs arranged in the first direction with gates, tops, and bottoms of the VNW FETs being independently connected with each other, the first component and the second component are placed side by side in the first direction, the first component includes a first gate interconnect connected with the gate of the VNW FET, extending from the VNW FET away from the second component in the first direction, a first top interconnect connected with the top of the VNW FET, extending from the VNW FET toward the second component in the first direction, and a first bottom interconnect connected with the bottom of the VNW FET, extending from the VNW FET toward the second component in the first direction, the second component includes a second gate interconnect connected with the gate of the VNW FET, extending from the VNW FET away from the first component in the first direction, a second top interconnect connected with the top of the VNW FET, extending from the VNW FET toward the first component in the first direction, and a second bottom interconnect connected with the bottom of the VNW FET, extending from the VNW FET toward the first component in the first direction, and the first top interconnect and the second top interconnect are connected, and the first bottom interconnect and the second bottom interconnect are connected.
Dependent claims 4-7 are allowed, because they depend on allowed claim 3. 
Independent claim 8 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein the capacitive element includes a first transistor and a second transistor, the first transistor has a first component including one vertical nanowire (VNW) FET or a plurality of VNW FETs arranged in a first direction with gates, tops, and bottoms of the VNW FETs being independently connected with each other, the second transistor has a second component including one VNW FET or a plurality of VNW FETs arranged in the first direction with gates, tops, and bottoms of the VNW FETs being independently connected with each other, the first component and the second component are placed side by side in the first direction, the first component includes a first gate interconnect connected with the gate of the VNW FET, extending from the VNW FET toward the second component in the first direction, a first top interconnect connected with the top of the VNW FET, extending from the VNW FET away from the second component in the first direction, and a first bottom interconnect connected with the bottom of the VNW FET, extending from the VNW FET away from the second component in the first direction, the second component includes a second gate interconnect connected with the gate of the VNW FET, extending from the VNW FET toward the first component in the first direction, a second top interconnect connected with the top of the VNW FET, extending from the VNW FET away from the first component in the first direction, and a second bottom interconnect connected with the bottom of the VNW FET, extending from the VNW FET away from the first component in the first direction, and the first gate interconnect and the second gate interconnect are connected.
Dependent claims 9-10 are allowed, because they depend on allowed claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


17 July, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895